Gray, C. J.
The defendant’s omission to deny his signature, as required by the St. of 1877, c. 163, while it prevented him from denying the signature, did not prevent him, under the denial in the answer that he made the promissory note declared on, from insisting that the note had been materially altered since he signed it, nor relieve the plaintiff from the burden of proving that the note remained in the same condition as when the signature was affixed. Lincoln v. Lincoln, 12 Gray, 45. Davis v. Travis, 98 Mass. 222. Simpson v. Davis, 119 Mass. 269.
The unauthorized alteration of the note which was complete upon its face, and which had not been entrusted by the defendant to any one for the purpose of being filled up or added to, could not make him liable to an action upon the note in its altered form. Angle v. Northwestern Ins. Co. 92 U. S. 330. Wade v. Withington, 1 Allen, 561. Greenfield Savings Bank v. Stowell, 123 Mass. 196. Goodman v. Eastman, 4 N. H. 455. McGrath v. Clark, 56 N. Y. 34. Holmes v. Trumper, 22 Mich. 427. Exceptions overruled,.